Title: From George Washington to Benjamin Lincoln, 5 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters June 5
                        1782
                  
                  Colonel Olney writes me that he has taken up and confined at
                     Providence Ensign Johnson of the Rhode Island Regiment for shamefully deserting
                     from his Arrest occasioned by his ungentleman like conduct towards you.
                  I shall be obliged to you to inform me what you know of the
                     Affair, that I may be able to give the necessary directions. I am.
                  
               